DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn. Applicant's arguments with respect to the amended claim 1 based on the Response filed on 03/07/2022 have been considered but are moot in view of the new ground(s) of rejection.  Therefore, this is Non-Final action. 

Claim 4-9 and 12 are canceled.  Claims 1-3, 10-11 and 13-15 are pending. Claim 1 has been amended with the limitations of claims 9 and 12, which are now cancelled.

The paragraphs [0008]-[0009] of the instant application disclose:
[0008] In a possible design, the display module includes a backlight plate, and the protective frame wraps the bottom and the side face of the display module. The protective frame totally wraps the bottom and a side face of the backlight plate of the display module. The protective frame is used to wrap the bottom and the side face of the backlight plate of the display module, thereby reducing a material of the protective frame.”
[0009] In a possible design, the protective frame wraps the bottom and the side face of the display module. The protective frame totally wraps the bottom and the side face of the display module. The protective frame wraps the display module, so that quality of the display module wrapped by the protective frame is more stable.

Therefore, the limitations of “the protective frame totally wraps the bottom face and the side face of the backlight plate” (claim 2) and “the protective frame totally wraps the bottom face and the side face of the display module” (claim 3) consider as the design choice with condition of “In a possible design” in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 2-3, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20130321293).

    PNG
    media_image1.png
    420
    738
    media_image1.png
    Greyscale

Regard to claim 2, Lee et al. disclose a component comprising: 
a housing 140; and 
a screen 130, wherein the screen comprises cover glass 130, 
a display module 110/120, and 
a protective frame 141, the display module further comprises a backlight plate 120 having a bottom face and a side face, the protective frame 141 wraps the bottom face and the side face of the backlight plate 120 of the display module, 
glue [the first and second extending portion 154a/154b may be adhered to the external lateral side of the left sidewall 141b of the support case 141 by the use of first and second adhesive member 155a/155b [0061]-[0062]] connects a side face 147 of the housing 140 and side face 141b of the protective frame 141, and glue 155a/155b connects a bottom face 145 of the housing 140 and bottom face 141a of the protective frame 141, wherein bottom faces 141a/147 are orthogonal to side faces 141b/145.  
Regard to claim 3, Lee et al. disclose a component comprising: 
a housing 141; and 
a screen, wherein the screen comprises cover glass 130, 
a display module 110/120 having a bottom face and a side face, and 
a protective frame 141, wherein the protective frame 141 wraps the bottom face and the side face of the display module, 
glue [the first and second extending portion 154a/b may be adhered to the external lateral side of the left sidewall 141b of the support case 141 by the use of first and second adhesive member 155a/b [0061]-[0062]] connects a side face of the housing 140 and side face of the protective frame 141, and glue connects 155a/155b a bottom face 145 of the housing 140 and bottom face 141a of the protective frame 141, wherein bottom faces 141a are orthogonal to side faces 141b.  

However, Park et al. fail to disclose the component, wherein the protective frame totally wraps the bottom face and the side face of the backlight plate (claim 2) or the side face of the display module (claim 3).

It would be obvious as a matter of design choice to set the protective frame totally wrapping the bottom face and the side face of the backlight plate or the side face of the display module with condition of “In a possible design” in the instant application, 

Regard to claim 13, Park et al. disclose the component, wherein the display module is a liquid crystal display (LCD) [0006], [0034].  

Regard to claim 14, Park et al. disclose the component, wherein the display module is an active matrix organic light emitting diode (AMOLED) [the organic light-emitting display panel display images by the use of switching element comprising a thin film transistor [0006]].  

Regard to claim 15, Park et al. disclose the component, wherein a touch panel [a touch sensing film 150] is embedded in the display module.

2.	Claims 2-3 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20140368747).

    PNG
    media_image2.png
    398
    725
    media_image2.png
    Greyscale


a housing 801; and 
a screen, wherein the screen comprises cover glass 820, 
a display module 810, and 
a protective frame 832, the display module further comprises a backlight plate 812 having a bottom face and a side face, the protective frame 832 wraps the bottom face and the side face of the backlight plate 812 of the display module 810, 
glue [a bonding layer 840 and an adhesive tape 831] connects a side face of the housing 801 and side face of the protective frame 832, and glue 840/831 connects a bottom face of the housing and bottom face of the protective frame, wherein bottom faces are orthogonal to side faces (see annotated in Fig. 17 above).  

Regard to claim 3, Lee et al. disclose a component comprising: 
a housing 801; and 
a screen, wherein the screen comprises cover glass 820, 
a display module 810 having a bottom face and a side face, and 
a protective frame 832, wherein the protective frame 832 wraps the bottom face and the side face of the display module, 
glue [a bonding layer 840 and an adhesive tape 831] connects a side face of the housing 801 and side face of the protective frame 832, and glue connects 840/831 a bottom face of the housing 801 and bottom face of the protective frame 832, wherein bottom faces are orthogonal to side faces (see annotated in Fig. 17 above).  
 component, wherein the protective frame totally wraps the bottom face and the side face of the backlight plate (claim 2) or the side face of the display module (claim 3).

It would be obvious as a matter of design choice to set the protective frame totally wrapping the bottom face and the side face of the backlight plate or the side face of the display module with condition of “In a possible design” in the instant application, since applicant has not disclosed that the protective frame totally wrapping the bottom face and the side face of the backlight plate or the side face of the display module solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the protective frame totally wrapping the bottom face and the side face of the backlight plate or the side face of the display module. 

Regard to claim 13, Lee et al. disclose the component, wherein the display module is a liquid crystal display (LCD) [0074], [0107].  

Regard to claim 14, Lee et al. disclose the component, wherein the display module is an active matrix organic light emitting diode (AMOLED) [0074].  

Regard to claim 15, Lee et al. disclose the component, wherein a touch panel is embedded in the display module [A touch sensor may be installed within the display module [0026]].

3.	Claims 1 and 10-11 rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20130321293) in view of Lee et al. (US 20170031202).

    PNG
    media_image3.png
    416
    731
    media_image3.png
    Greyscale

Regard to claim 1, Park et al. disclose a component comprising:  
a housing 140; and 
a screen, wherein the screen comprises: cover glass 130, a touch panel [a touch sensing film 150], and 
a display module 110/120 having a bottom face and a side face, wherein the bottom face is orthogonal to the side face, and 
a protective frame 141, wherein the display module 110/120, the touch panel 150, and the cover glass 130 are connected in sequence from bottom to top, the protective frame 141 wraps the bottom face and the side face of the display module, 
glue [the first and second extending portion 154a/154b may be adhered to the external lateral side of the left sidewall 141b of the support case 141 by the use of first and second adhesive member 155a/155b [0061]-[0062]] is disposed on a side face 147 of the housing 140 (see annotated in Fig. 10 above),
the glue 155a/115b forms a first joint face between the housing 140 and the protective frame 141 (see annotated in Fig. 10 above), 
glue 155a/155b forms a second joint face between the housing 140 and the cover glass 130 (see annotated in Fig. 10 above), and 
the housing 140 is connected to the screen 130/150 by both the first joint face and the second joint face (see annotated in Fig. 10 above); 
wherein 
the first joint face connects a bottom face 145 of the housing 140 to the protective frame 141(see annotated in Fig. 10 above).

However, Park et al. fail to disclose the component, wherein the glue forms a first joint face between the housing and both the display module and the protective frame, wherein the first joint face connects the side face of the housing to the side face of the display module.

    PNG
    media_image4.png
    352
    630
    media_image4.png
    Greyscale

Lee et al. teach the component, wherein the glue 470 forms a first joint face between the housing 360 and both the display module 210 and the protective frame 430, wherein the first joint face connects the side face of the housing 360 to the side face of the display module 360 (see annotated in Fig. 4 above).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a component as 

Regard to claim 10, Park et al. disclose the component, wherein the bottom face 145 of the housing 140 is orthogonal to a side face 147 of the housing 140.  

Regard to claim 11, Park et al. disclose the component, wherein the first joint face connects both the bottom face 145 of the housing 140 and the side face 147 of the housing 140 to the protective frame 141.  

4.	Claims 1 and 10-11 rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20130321293) in view of Wang (US 20190379772).

    PNG
    media_image3.png
    416
    731
    media_image3.png
    Greyscale

 
a housing 140; and 
a screen, wherein the screen comprises: cover glass 130, a touch panel [a touch sensing film 150], and 
a display module 110/120 having a bottom face and a side face, wherein the bottom face is orthogonal to the side face, and 
a protective frame 141, wherein the display module 110/120, the touch panel 150, and the cover glass 130 are connected in sequence from bottom to top, the protective frame 141 wraps the bottom face and the side face of the display module, 
glue [the first and second extending portion 154a/154b may be adhered to the external lateral side of the left sidewall 141b of the support case 141 by the use of first and second adhesive member 155a/155b [0061]-[0062]] is disposed on a side face 147 of the housing 140 (see annotated in Fig. 10 above),
the glue 155a/115b forms a first joint face between the housing 140 and the protective frame 141 (see annotated in Fig. 10 above), 
glue 155a/155b forms a second joint face between the housing 140 and the cover glass 130 (see annotated in Fig. 10 above), and 
the housing 140 is connected to the screen 130/150 by both the first joint face and the second joint face (see annotated in Fig. 10 above); 
wherein 
the first joint face connects a bottom face 145 of the housing 140 to the protective frame 141(see annotated in Fig. 10 above).
wherein the first joint face connects the side face of the housing to the side face of the display module.

    PNG
    media_image5.png
    226
    877
    media_image5.png
    Greyscale

Wang teaches the component, wherein 
the glue [a sealant 32] forms a first joint face between the housing 33 and both the display module 42, wherein the first joint face connects the side face of the housing 33 to the side face of the display module 42.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a component as Lee et al. disclosed with the component, wherein the glue forms a first joint face between the housing and the display module, wherein the first joint face connects the side face of the housing to the side face of the display module for aligning at the adhesive layer, thereby reducing a step between the cover glass and the display module [0054] as Wang taught.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871